464 S.E.2d 653 (1995)
219 Ga. App. 248
BEDINGFIELD
v.
The STATE.
No. A95A2130.
Court of Appeals of Georgia.
November 30, 1995.
Certiorari Denied February 9, 1996.
*654 Fred A. Zimmerman, Jonesboro, for appellant.
Robert E. Keller, District Attorney, Brandon Hornsby, Assistant District Attorney, for appellee.
JOHNSON, Judge.
Andrew Bedingfield appeals from his possession of cocaine conviction.
1. Bedingfield challenges the sufficiency of the evidence supporting his conviction. In considering this challenge, we must review the evidence presented at trial in the light most favorable to support the verdict. Jackson v. State, 213 Ga.App. 170(1), 444 S.E.2d 126 (1994). Viewed in that light, the evidence in the instant case is sufficient to uphold Bedingfield's conviction.
Police officer Richard Daly testified that he and another officer walked up to a parked car in which Billy Underwood, the car owner, was sitting in the driver's seat and Bedingfield was sitting in the front passenger seat. Daly shined his flashlight into the car and observed a plastic bag containing a large piece of crack cocaine on the car's console next to Bedingfield. The officers removed Bedingfield and Underwood from the car and then found two more pieces of crack cocaine, a device used for smoking and a pocketknife in the car. Underwood testified that Bedingfield had purchased the cocaine for them to smoke. Bedingfield did not testify, but presented two other witnesses who contradicted testimony given by Underwood. Bedingfield's work supervisor testified that he was with Bedingfield for most of the day before Bedingfield's arrest, and another witness testified that on the day of the arrest Underwood tried to sell cocaine to her. Having reviewed the evidence in the light most favorable to the verdict, we conclude that a rational trier of fact could have found Bedingfield guilty beyond a reasonable doubt of possessing cocaine. See Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Hayes v. State, 205 Ga.App. 820, 821-822(2), 423 S.E.2d 729 (1992).
2. Bedingfield contends the court erred in denying his motion to suppress the cocaine and other items found in Underwood's car. This contention is without merit because the court correctly ruled that Bedingfield, as a mere passenger who did not assert an interest in either Underwood's car or the property found in it, lacks standing to object to the search of the car. See Ballard v. State, 216 Ga.App. 315, 316, 454 S.E.2d 200 (1995); Keishian v. State, 202 Ga.App. 718, 719-720, 415 S.E.2d 324 (1992).
Moreover, even if Bedingfield had standing to contest the search, the evidence proves the search was legal. The police officers' initial contact with Bedingfield and Underwood, merely standing outside the parked car, involved no coercion or detention and was therefore outside the compass of the Fourth Amendment. See State v. Jackson, 201 Ga.App. 810, 813-815(2), 412 S.E.2d 593 (1991). While in his lawful position outside *655 the car, officer Daly saw cocaine in plain view on the car's console, and was thus authorized to seize that cocaine. See Hines v. State, 214 Ga.App. 476, 478, 448 S.E.2d 226 (1994). Upon finding the cocaine, the officers had probable cause to arrest Bedingfield and Underwood, and were justified in searching the car incident to the arrests. See Watson v. State, 190 Ga.App. 696, 697, 379 S.E.2d 817 (1989). Accordingly, the court committed no error in denying the motion to suppress the evidence found in the car.
3. Contrary to Bedingfield's argument, there is no evidence that the trial court manifestly abused its discretion in not allowing him to question jurors during voir dire about their favorite color. See OCGA § 15-12-133; Thomas v. State, 217 Ga.App. 720, 721(2), 458 S.E.2d 897 (1995).
4. Bedingfield's complaints regarding the court's jury charges on the concepts of actual and constructive possession, mere presence at the scene of a crime, and the state's burden of proving each element of the crime beyond a reasonable doubt are wholly without merit. Our review of the entire charge reveals that the court fully and accurately instructed the jury on those concepts. See Bruce v. State, 191 Ga.App. 580, 581-582(3), 382 S.E.2d 367 (1989); Jones v. State, 174 Ga.App. 783, 786(3), 331 S.E.2d 633 (1985); Tamez v. State, 148 Ga.App. 307, 308-309(2), 251 S.E.2d 159 (1978).
Judgment affirmed.
BIRDSONG, P.J., and SMITH, J., concur.